—Judgment affirmed. Memorandum: On appeal from a judgment convicting him of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]), defendant challenges an order denying his motion to suppress 17.57 pounds of cocaine seized by State Police in a search of a car in which defendant had *951been a passenger. At the outset, the encounter between the police and defendant and his companion was a request for information, which requires only an “articulable basis,” meaning an “objective, credible reason not necessarily indicative of criminality” (People v Ocasio, 85 NY2d 982, 985; see, People v Hollman, 79 NY2d 181, 184, 190). The police had an objective, credible reason for approaching the car (and the suspects once they appeared on the scene) inasmuch as the car was illegally parked. Thus, the officers were permitted to ask the suspects their names, addresses, points of origin and destination, and the purpose of their trip (see, People v Hollman, supra, at 190-191). The encounter almost immediately escalated beyond a mere request for information as a result of a license plate check revealing that the car was unregistered and the suspects’ evasiveness and improbable and contradictory statements, all of which gave the police at least a “founded suspicion” of criminality (People v Battaglia, 86 NY2d 755, 756). The fact that the car was unregistered and illegally parked authorized the officers to impound it (see, South Dakota v Opperman, 428 US 364, 368-369; People v Sullivan, 29 NY2d 69, 71-72). Contrary to defendant’s contention, the suspects were not detained, but voluntarily accompanied the police to the station, which was only several hundred feet away, where the suspects were given the opportunity to make arrangements to complete their trip. Although defendant challenges the inventory search of the car, the record establishes that the cocaine was discovered not during the inventory search, but during a subsequent search conducted pursuant to defendant’s voluntary oral and written consent (see, People v Gonzalez, 39 NY2d 122, 128-129; People v Caldwell, 221 AD2d 972, 973, Iv denied 87 NY2d 920; People v Brinson, 201 AD2d 945, 946, Iv denied 83 NY2d 849), which the officers were entitled to elicit (see, People v Battaglia, supra, at 756; People v Hollman, supra, at 191-192).
All concur except Green, J. P., who dissents and votes to reverse in the following Memorandum.